Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fish pen is at a spherical upper portion" in lines 1-2. This is confusing because the claim is directed to the fish pen but it is unclear what the spherical upper portion refers to. The spherical upper portion of what? Does Applicant mean “A closed fish pen comprising a spherical upper portion”?
Claim 1 recites the limitation "the fish pen is at a spherical upper portion provided with buoyancy means in a water surface and with an inlet for water" in lines 1-3. It is unclear if the fish pen or the spherical upper portion is provided with buoyancy means and an inlet.
Claim 1 recites the limitation "buoyancy means in a water surface" in line 2.  It is unclear how the buoyancy means is in a surface. 
Claims 2-4 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrkjebo (WO 2011/133045 A1, as cited by Applicant) in view of Hoie (WO 2010/016769 A1, as cited by Applicant).
For claim 1, Kyrkjebo discloses a closed fish pen (as discussed in the abstract: “closed cage net” and shown in Figs. 1-8), wherein the wall comprises a fluid-tight material (as discussed on page 4, line 31-page 5, line 2 and page 11, lines 6-9), the fish pen is at an upper portion provided with buoyancy means (as discussed on page 9, lines 22-32 and shown in Figs. 1 & 3: floating collar 10) in a water surface and with an inlet for water (as discussed on page 10, lines 16-32 and as shown in Fig. 3: 14), and the fish pen is provided, in a conical shaped lower portion (as shown in Fig. 3: at the bottom of 50), with an outlet (as discussed on page 1, line 34-page 11, line 1 and as shown in Fig. 3: 30); wherein the depth D of the fish pen constitutes the distance from the water surface to the outlet (as shown in the annotated Fig. 3 below), wherein the conical lower portion meets tangentially the upper portion (as shown in the annotated Fig. 3 below).  
Kyrkjebo fails to specifically show the upper portion is a spherical upper portion. Hoie teaches a closed fish pen (as discussed in the abstract: “watertight, substantially rigid material”), the fish pen is at a spherical upper portion (as discussed on page 6, line 17 and as shown in Fig. 1a: 1) provided with buoyancy means (as discussed on page 6, line 25 and as shown in Fig. 1a: floating collar 2).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the closed fish pen of Kyrkjebo to construct the upper portion in a spherical shape as taught by Hoie for the advantage of increasing the volume of the fish pen. 
For claims 2-4, Kyrkjebo as modified by Hoie discloses the closed fish pen according to claim 1, wherein the conical lower portion (Kyrkjebo as shown in Fig. 3: at the bottom of 50) exhibits a depth Dc which constitutes about one half of the depth D; wherein the conical lower portion exhibits a depth Dc which constitutes about one fourth of the depth D; and wherein the conical lower portion exhibits a depth Dc which constitutes about between one half and one fourth of the depth D (as shown in the annotated Fig. 3 of Kyrkjebo below).


    PNG
    media_image1.png
    489
    797
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kerner (DE 3727391 A1) shows fish breeding tank with an interior sieve having a diameter greater than a conical outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643